UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4772


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN LAMONT JACKSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:06-cr-00712-GRA-1)


Submitted:   April 27, 2010                   Decided:   May 26, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, Duncan, South Carolina, for Appellant.
Elizabeth   Jean  Howard,   Assistant  United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin   Lamont    Jackson         pled    guilty   to    one       count    of

possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c)(1)(A) (2006), and

one count of possession with intent to distribute five grams or

more of cocaine base and a quantity of cocaine, in violation of

21     U.S.C.    § 841(a)(1),     (b)(1)          (2006).      The      district      court

ultimately sentenced Jackson to 130 months of imprisonment. *                              In

this       appeal,    counsel    filed    a       brief    pursuant      to    Anders       v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      grounds    for    appeal,         but    questioning         whether      the

district court failed to comply with Fed. R. Crim. P. 11 in

accepting       Jackson’s    guilty      plea.           Jackson     filed     a    pro     se

supplemental brief asserting ineffective assistance of counsel

based on appellate counsel’s filing of an Anders brief rather

than       pursuing   the   claims    Jackson        desired.           The    Government

elected not to file a brief.

               The purpose of the Rule 11 colloquy is to ensure that

the defendant enters the guilty plea knowingly and voluntarily.

See United States v. Vonn, 535 U.S. 55, 58 (2002).                                 Prior to

accepting a guilty plea, a trial court must inform the defendant

       *
       The district court initially imposed a 144-month sentence,
but subsequently reduced it to 130 months of imprisonment,
pursuant to 18 U.S.C. § 3582(c)(2) (2006).



                                              2
of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he

relinquishes by pleading guilty.                   Fed. R. Crim. P. 11(b).              The

court also must determine whether there is a factual basis for

the plea.     Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).

            There    is     a    strong      presumption       that    a    defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.       United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir.   1995).       When,       as   here,   a     defendant    does       not   move   to

withdraw his guilty plea in the district court, we review for

plain error the adequacy of the guilty plea proceeding under

Rule 11.    United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).     “To establish plain error, [Jackson] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                    United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                    Even if Jackson satisfies

these requirements, “correction of the error remains within our

discretion,     which     we     should      not    exercise     unless      the   error

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”               Id. (internal quotation marks and

alteration omitted).



                                             3
            Jackson has not presented any evidence or argument to

demonstrate plain error.               Indeed, the record reveals that the

district court substantially complied with the Fed. R. Crim.

P. 11    requirements         during      the       plea     colloquy,      ensuring      that

Jackson’s plea was knowing and voluntary, that he understood the

rights he was giving up by pleading guilty and the sentence he

faced,    and   that     he   committed         the       offenses    to    which   he    pled

guilty.     The district court did, however, fail to advise Jackson

of his rights to persist in his plea of not guilty, to the

continued assistance of counsel, or to compel the attendance of

witnesses if he decided to proceed to trial.

            Because Jackson cannot show that “he would not have

entered    into    his   plea      agreement          with    the    Government”     if    the

court had advised him of these rights, he cannot establish that

the   court’s     omissions        affected         his    substantial       rights.       See

Martinez,    277   F.3d       at   532.         The    district      court    specifically

noted that before changing his plea to guilty, Jackson needed to

satisfy the court that the change was voluntary.                             Moreover, the

district court advised Jackson of the panoply of trial rights he

would waive if he persisted in his desire to change his plea and

provided    numerous      opportunities              to    retain     his    plea   of     not

guilty.     Additionally, Jackson had appointed counsel in whom he

expressed full satisfaction at his Rule 11 colloquy.                                Finally,

the district court specifically noted Jackson’s right to offer

                                                4
evidence on his own behalf.               Because the court did not commit

plain error during the Rule 11 hearing, and therefore did not

plainly err in accepting Jackson’s plea as knowing, voluntary,

and supported by a sufficient factual basis, we affirm Jackson’s

conviction.

             Finally, we have reviewed Jackson’s pro se submission

and find no basis to consider Jackson’s ineffective assistance

of   counsel      claims    in    this   appeal.       Claims     of    ineffective

assistance of counsel are generally not cognizable on direct

appeal unless the record conclusively establishes that counsel’s

performance was constitutionally deficient.                     United States v.

Benton,    523    F.3d     424,   435    (4th   Cir.   2008).      To    allow   for

adequate development of the record, ineffective assistance of

counsel claims ordinarily should be pursued in a 28 U.S.C.A.

§ 2255 (West Supp. 2009) motion.                 United States v. Hoyle, 33

F.3d 415, 418 (4th Cir. 1994).                  The record before this court

does   not     conclusively        establish      ineffective     assistance      of

counsel.       Thus, we decline to consider Jackson’s ineffective

assistance of counsel claim.               To the extent Jackson’s pro se

pleading is construed to raise substantive claims, we conclude

that they lack merit.

             Having thoroughly reviewed the record and finding no

meritorious issues for review, we affirm the district court’s

judgment.        This court requires that counsel inform Jackson in

                                          5
writing of his right to petition the Supreme Court of the United

States for further review.     If Jackson requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may   move   this    court   for   leave   to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Jackson.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    6